Title: From Benjamin Franklin to Necker, 8 March 1781
From: Franklin, Benjamin
To: Necker, Jacques


Sir
Passy, March 8. 1781
The Bearer, M. Macartney, a Merchant from America, of much Experience & Knowledge in the Commerce of that Country, and in great Esteem there for his Probity, is come to France with Views of extending & securing the Trade between the two Countries, on which Subject he is desirous of having an Audience of your Excellency. He had Letters of Introduction to you from M. de la Luzerne, but being taken by the English in his Passage, he has lost them. I beg leave therefore to present him to your Excellency, and to request that you would indulge him with a favourable Hearing. With the greatest Respect, I am, Your Excellency’s &c
Mr Necker
